DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant’s Submission of a Response
Applicant submission of a response was received on 09/01/2022. Presently, claims 2-9, 11, and 12 are pending.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2-9, 11, and 12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) divide the wager by a book into a book wager between the player and the book and a pari-mutuel wager, wherein a sum of the book wager and the pari-mutuel wager does not exceed the wager indicated by the ticket, wherein the book wager is a proportion of the wager and the proportion of the wager is lower when the wager on the event is more riskier than the proportion of the wager when the wager is less risky (this is a fundamental economic practice in that it deals with rules related to a wager and how to make a wager), wherein dividing the wager further comprising: preventing the player from revoking the wager; attempt forming the pari-mutuel wager; in response to unsuccessfully attempting the pari-mutuel war, rejecting the wager; and in response to successfully attempting the pari-mutuel wager: forming the book wager (all of these elements are rules for implementing a wagering game and at best merely generally linking the use of a judicial exception to a particular technological environment or field of use); generate, data indicative of an allocation of the book wager to a book of wagers for the event, wherein the book of wagers does not include a pari-mutuel pool of wagers (again this is a fundamental economic practice dealing with rules of how to place a wager); generate data indicating of an allocation of the pari-mutuel wager to a pari-mutuel pool of wagers for the event that is separate from the book of wagers for the event (fundamental economic practice as above); transmit information from the kiosk to a computing device associated with the pari-mutuel pool of wagers, wherein the information instructs the computing device associated with the pari-mutuel pool to form the pari-mutuel wager between the book and the pari-mutuel pool using an account of the book with the pari-mutuel pool (fundamental economic practice and data gathering and sending which is also a mental process); receive data indicative of an outcome of the event (this is still related to a fundamental economic practice of how a wagering game is played in that when a wager is placed it has to have a result in some fashion); resolve the book wager with the book based on the outcome of the even (fundamental economic practice), wherein resolving the book wager when the book wager wins comprises paying winnings from the book to the player (fundamental economic practice; extra solution activity); and resolve the pari-mutuel wager with the pari-mutuel pool of wagers based on the outcome of the event (fundamental economic practice), wherein resolving the pari-mutuel wager when the pari0mutuel wager wins, comprises receiving payment by the book from the pari-mutuel pool of wagers by the book, and providing the payment by the book to the player (fundamental economic practice; extra solution activity). This judicial exception is not integrated into a practical application because outside of the abstract idea, the additional elements associate the fundamental economic practice with a kiosk and parts thereof. Even if the resolution of the wagers is determined not to be a fundamental economic activity, it would be extra solution activity which would not bring the claim into eligibility. Additionally, the claimed subject matter is not so defined as to be anything more than a generic computer and/or generally applying the abstract idea to a particular field. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of the claim (e.g. memory, insert device, network interface, and processor) are generic computing parts. The Supreme Court in the Alice decision determined that merely putting an abstract idea onto a generic computer would not bring the claims into patent eligibility. Thus, here since the claim elements beyond the abstract idea are generic computing parts they are not found to be significantly more than the abstract idea to bring the claim into patent eligibility.
All dependent claims have been analyzed but they all appear to be applying more abstract ideas to the independent claims, each of which are considered to be a fundamental economic practice related to handling of money and rules for a wagering game. Adding additional abstract ideas will not bring another abstract idea into patent eligibility. Thus, the dependent claims do not cure the deficiencies of the independent claim.
Response to Arguments
Applicant first argues, that the previous rejection did “not take into consideration, the [new amendments to the claims].” They have now been taken into consideration and are not found to bring the claims into subject matter eligibility.
Applicant then argues that the newly amended claims improve the function of a computer. This is not found convincing as the added limitations are merely new rules for the computer to follow with regard to the wagering game. That is the new limitations do not improve processing speed of the computer, reduce latency, or any other type of function that actually improves the computer functioning itself. Rather they are merely rules that were previously not done by a computer (that is not to say that these particular limitations have never been contemplated to be done by a computer before, but rather that this is the only argument Applicant can state here, is that a computer has not done these tasks before therefore it is improving the functioning of a computer). However, if eligibility merely rested on whether a computer had accomplished these tasks before (and thus Applicant’s argument is the computer is now improved in functioning) then Alice would have been decided incorrectly, as there was no evidence in that case that a computer had done those rules before either. Since Alice has not been overturned, the argument cannot be found convincing.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jay Liddle whose telephone number is (571)270-1226. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jay Trent Liddle/Primary Examiner, Art Unit 3715